DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Non-Final Office Action in response to application 16/888,498 entitled "SHORT-RANGE WIRELESS COMMUNICATION FOR PAYMENT ASSISTANCE" with claims 1 to 24 pending.
Response to Amendment
The amendment filed January 4, 2021 has been entered. Claims 1 to 24 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and/or Claims have been noted in response to the Final Office Action mailed November 4, 2020.

  Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 29, 2020 and September 30, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 9, and 17 are  objected to because of the following informalities:  the claims read, “identifying, by the mobile device of the user, the merchant account corresponding to the merchant account” The limitation is meaningless. From the earlier clause, Examiner interprets the second instance of “merchant account” as intended to be “merchant account identifier.”   Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-24 are directed to a system, method, or product program, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“obtaining…a merchant account identifier”
“generating…. verification information”
“transmitting…. the pre-generated verification information and the merchant account identifier”
“determining…that a merchant account …. is a payment receiving object for performing a payment”
“transmitting…the pre-generated verification information and … the merchant account identifier”
“receiving … verification information from the merchant device”
“transmits the verification information”
“successfully verifying, …. that the verification information that was received from the merchant device …. is consistent with the pre-generated verification information”
“identifying….the merchant account corresponding to the merchant account;”
“initiating… the payment to the merchant account”
These limitations clearly relate to managing transactions/interactions between buyer, merchant, and/or issuer.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to determining that a merchant account   is a payment receiving object for performing a payment  or initiating a payment recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: 
“computer-implemented method”, “mobile device”, “merchant device”, “server”:
merely applying computer processing and storage technology  as  tools to perform an abstract idea 
“short-range wireless communication”:
generally linking to  wireless networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Specification reads [0098] A controller can be implemented by using any appropriate method. For example, the controller can be in a form of a microprocessor or a processor, or a computer readable medium that stores computer readable program code (such as software or firmware) that can be executed by the microprocessor or the processor [0099] A typical implementation device is a computer. Specifically, the computer can be, for example, a personal computer, a laptop computer, a cellular phone, a camera phone, a smartphone, a personal digital assistant, a media player, a navigation device, an email device, a game console, a tablet computer, a wearable device, or a combination of any of these devices.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 2: 
“short- range wireless communication”, “BLUETOOTH® LOW ENERGY (BLE)”: generally linking to  wireless networking technology  as  tools to perform an abstract idea
Claim 3: 
“mobile device”: merely applying computer processing and storage technology  as  tools to perform an abstract idea 
Claim 4: 
“mobile device”: merely applying computer processing and storage technology  as  tools to perform an abstract idea 
Claim 5: 
“merchant device”: merely applying computer processing and storage technology  as  tools to perform an abstract idea 
“short-range wireless communication”: generally linking to  wireless networking technology  as  tools to perform an abstract idea
Claim 6: 
“merchant device”: merely applying computer processing and storage technology  as  tools to perform an abstract idea 
Claim 7: 
“mobile device”: merely applying computer processing and storage technology  as  tools to perform an abstract idea 
Claim 8: 
“merchant device”, “mobile device”: merely applying computer processing and storage technology  as  tools to perform an abstract idea 
“short-range wireless communication”: generally linking to  wireless networking technology  as  tools to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.    Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 9 recites: 
“obtaining…a merchant account identifier”
“generating…. verification information”
“transmitting…. the pre-generated verification information and the merchant account identifier”
“determining…that a merchant account …. is a payment receiving object for performing a payment”
“transmitting…the pre-generated verification information and … the merchant account identifier”
“receiving … verification information from the merchant device”
“transmits the verification information”
“successfully verifying, …. that the verification information that was received from the merchant device …. is consistent with the pre-generated verification information”
“identifying….the merchant account corresponding to the merchant account;”
“initiating… the payment to the merchant account”
These limitations clearly relate to managing transactions/interactions between buyer, merchant, and/or issuer.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to determining that a merchant account   is a payment receiving object for performing a payment  or initiating a payment recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: 
“non-transitory, computer-readable medium storing one or more instructions executable by a computer system”, “mobile device”, “merchant device”, “server”:
merely applying computer processing and storage technology  as  tools to perform an abstract idea 
“short-range wireless communication”:
generally linking to  wireless networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Specification reads [0098] A controller can be implemented by using any appropriate method. For example, the controller can be in a form of a microprocessor or a processor, or a computer readable medium that stores computer readable program code (such as software or firmware) that can be executed by the microprocessor or the processor [0099] A typical implementation device is a computer. Specifically, the computer can be, for example, a personal computer, a laptop computer, a cellular phone, a camera phone, a smartphone, a personal digital assistant, a media player, a navigation device, an email device, a game console, a tablet computer, a wearable device, or a combination of any of these devices.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 9 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 10: 
“non-transitory, computer-readable medium”: merely applying computer processing and storage technology  as  tools to perform an abstract idea 
 “short- range wireless communication”, “BLUETOOTH® LOW ENERGY (BLE)”: generally linking to  wireless networking technology  as  tools to perform an abstract idea
Claim 11: 
“non-transitory, computer-readable medium”, “mobile device”: merely applying computer processing and storage technology  as  tools to perform an abstract idea 
Claim 12: 
“non-transitory, computer-readable medium”,  “mobile device”: merely applying computer processing and storage technology  as  tools to perform an abstract idea 
Claim 13: 
“non-transitory, computer-readable medium”, “merchant device”: merely applying computer processing and storage technology  as  tools to perform an abstract idea 
“short-range wireless communication”: generally linking to  wireless networking technology  as  tools to perform an abstract idea
Claim 14: 
“non-transitory, computer-readable medium”, “merchant device”: merely applying computer processing and storage technology  as  tools to perform an abstract idea 
Claim 15: 
“non-transitory, computer-readable medium”, “mobile device”: merely applying computer processing and storage technology  as  tools to perform an abstract idea 
Claim 16: 
“non-transitory, computer-readable medium”, “merchant device”, “mobile device”: merely applying computer processing and storage technology  as  tools to perform an abstract idea 
“short-range wireless communication”: generally linking to  wireless networking technology  as  tools to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.    Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 17 recites: 
“obtaining…a merchant account identifier”
“generating…. verification information”
“transmitting…. the pre-generated verification information and the merchant account identifier”
“determining…that a merchant account …. is a payment receiving object for performing a payment”
“transmitting…the pre-generated verification information and … the merchant account identifier”
“receiving … verification information from the merchant device”
“transmits the verification information”
“successfully verifying, …. that the verification information that was received from the merchant device …. is consistent with the pre-generated verification information”
“identifying….the merchant account corresponding to the merchant account;”
“initiating… the payment to the merchant account”
These limitations clearly relate to managing transactions/interactions between buyer, merchant, and/or issuer.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to determining that a merchant account   is a payment receiving object for performing a payment  or initiating a payment recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: 
“computer-implemented system”, “computers”, “computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions “ “mobile device”, “merchant device”, “server”:
merely applying computer processing and storage technology  as  tools to perform an abstract idea 
“short-range wireless communication”:
generally linking to  wireless networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Specification reads [0098] A controller can be implemented by using any appropriate method. For example, the controller can be in a form of a microprocessor or a processor, or a computer readable medium that stores computer readable program code (such as software or firmware) that can be executed by the microprocessor or the processor [0099] A typical implementation device is a computer. Specifically, the computer can be, for example, a personal computer, a laptop computer, a cellular phone, a camera phone, a smartphone, a personal digital assistant, a media player, a navigation device, an email device, a game console, a tablet computer, a wearable device, or a combination of any of these devices.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 17 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 18: 
“computer-implemented system”: merely applying computer processing and storage technology  as  tools to perform an abstract idea 
 “short- range wireless communication”, “BLUETOOTH® LOW ENERGY (BLE)”: generally linking to  wireless networking technology  as  tools to perform an abstract idea
Claim 19: 
“computer-implemented system”, “mobile device”: merely applying computer processing and storage technology  as  tools to perform an abstract idea 
Claim 20: 
“computer-implemented system”,  “mobile device”: merely applying computer processing and storage technology  as  tools to perform an abstract idea 
Claim 21: 
“computer-implemented system”, “merchant device”: merely applying computer processing and storage technology  as  tools to perform an abstract idea 
“short-range wireless communication”: generally linking to  wireless networking technology  as  tools to perform an abstract idea
Claim 22: 
“computer-implemented system”, “merchant device”: merely applying computer processing and storage technology  as  tools to perform an abstract idea 
Claim 23: 
“computer-implemented system”, “mobile device”: merely applying computer processing and storage technology  as  tools to perform an abstract idea 
Claim 24: 
“computer-implemented system”, “merchant device”, “mobile device”: merely applying computer processing and storage technology  as  tools to perform an abstract idea 
“short-range wireless communication”: generally linking to  wireless networking technology  as  tools to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.    Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Specification reads [0098] A controller can be implemented by using any appropriate method. For example, the controller can be in a form of a microprocessor or a processor, or a computer readable medium that stores computer readable program code (such as software or firmware) that can be executed by the microprocessor or the processor [0099] A typical implementation device is a computer. Specifically, the computer can be, for example, a personal computer, a laptop computer, a cellular phone, a camera phone, a smartphone, a personal digital assistant, a media player, a navigation device, an email device, a game console, a tablet computer, a wearable device, or a combination of any of these devices.   Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, Claims 1-24 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-24  are rejected under 35 U.S.C. 103 as being unpatentable over Kinagi ("TOKEN AND CRYPTOGRAM USING TRANSACTION SPECIFIC INFORMATION", U.S. Publication Number: US20180006821 A1),in view of Subrahmanyam (“SYSTEMS AND METHODS FOR A MERCHANT-SPECIFIC PAYMENT TOKEN”, U.S. Publication Number: 2017/0357964 A1).








Regarding Claim 1, 
Kinagi teaches,
obtaining, by a mobile device of a user, a merchant account identifier sent by a merchant device of a merchant through a short-range wireless communication; 
(Kinagi [0043] “Access device data” may include any suitable data obtained from an access device. Examples of access device data may include a merchant identifier
Kinagi [0018] In one embodiment of the invention, a mobile communication device (e.g., a smartphone) belonging to a user may capture a Quick Response (QR) code displayed on a merchant POS terminal. The QR code may encode transaction specific information, location information, merchant-related information (e.g., merchant identifier), and any other relevant information.
Kinagi [0072] In other embodiments, the access data may be transferred from the access device 125 to the mobile device 115 using a wireless connection such as WiFi, Bluetooth, or NRC, or even a contact mode of interaction.)
	generating, by the mobile device, verification information, to provide pre-generated verification information; 
(Kinagi [0006] providing, by the mobile communication device, the token and the cryptogram to the access device, wherein the access device forwards the cryptogram and the token to the server computer, which verifies the cryptogram and processes the token.
Kinagi [0018] One or both of these computers then receives the authorization request message and validates the cryptogram using information in the authorization request message and a shared encryption key.
Kinagi [0036] A “token request message” or “token request” may be an electronic message for requesting a token. In some embodiments, a token request message may include information usable for identifying a payment account or digital wallet, and/or information for generating a token. For example, a token request message may include payment credentials, mobile device identification information (e.g. a phone number or MSISDN), a digital wallet identifier, information identifying a tokenization service provider, a merchant identifier, a cryptogram, and/or any other suitable information. Information included in a token request message can be encrypted (e.g., with an issuer-specific key). In some embodiments, a token request message may include a flag or other indicator specifying that the message is a token request message.
Kinagi [0069] If the payment credentials are encrypted, the security module 170D-3 may be able to decrypt the encrypted payment credentials (e.g. via an issuer-specific key or merchant-acquirer encryption models). Also, the security module 170D-3 may include keys and algorithms (e.g., DES, TDES, AES) that can be used with the processor 170A to generate transaction specific cryptograms and decrypt such cryptograms. The security module 170D-3 may also be programmed to cause the processor 170A to distribute keys to other entities that may perform such cryptogram encryption/decryption functions.
Kinagi [0083] Encryption keys and/or lookup tables may be used to perform these functions. 
The mobile device of the prior art may generate  verification information (cryptogram or token request), to provide pre-generated verification information  (shared encryption key/issuer-specific key/mobile device identification information (e.g. a phone number or MSISDN)); )
in response to obtaining the merchant account identifier, determining, by the mobile device of the user, that a merchant account corresponding to the merchant account identifier sent by the merchant device through the short-range wireless communication is a payment receiving object for performing a payment, 
(Kinagi [0002] Tokens can be used to protect against data breaches. For example, tokens can be used to replace personal information such as drivers license numbers, account information, and social security numbers. 
Kinagi [0026] “Payment credentials” may include any suitable information associated with an account (e.g. a payment account and/or payment device associated with the account). Such information may be directly related to the account or may be derived from information related to the account. Examples of account information may include a PAN (primary account number or “account number”), … Payment credentials may be any information that identifies or is associated with a payment account. Payment credentials may be provided in order to make a payment from a payment account. 
Kinagi [0007] Processing the token may include any suitable activity involving the token. For example, processing the token may involve transmitting a message including the token to another computer so that the computer can verify or determine an underlying identifier associated with the token. Processing the token could alternatively include determining the underlying identifier associated with the token and/or performing additional authentication or fraud processing on the token. 
Kinagi [0072] In other embodiments, the access data may be transferred from the access device 125 to the mobile device 115 using a wireless connection such as WiFi, Bluetooth, or NRC, or even a contact mode of interaction.
Kinagi [0036] A “token request message” or “token request” may be an electronic message for requesting a token. In some embodiments, a token request message may include information usable for... a merchant identifier, a cryptogram, and/or any other suitable information.)
comprising:	transmitting, by the user mobile device and to a server, 
(Kinagi [Abstract] An access device can provide access device data to a mobile communication device. The communication device generates a token request including the access device data and communication device data and sends the token request to a server computer.)
(i) the pre-generated verification information    
(Kinagi [0006] providing, by the mobile communication device, the token and the cryptogram to the access device, wherein the access device forwards the cryptogram and the token to the server computer, which verifies the cryptogram and processes the token.
Kinagi [0018] One or both of these computers then receives the authorization request message and validates the cryptogram using information in the authorization request message and a shared encryption key.
Kinagi [0036] A “token request message” or “token request” may be an electronic message for requesting a token. In some embodiments, a token request message may include information usable for identifying a payment account or digital wallet, and/or information for generating a token. For example, a token request message may include payment credentials, mobile device identification information (e.g. a phone number or MSISDN), a digital wallet identifier, information identifying a tokenization service provider, a merchant identifier, a cryptogram, and/or any other suitable information. Information included in a token request message can be encrypted (e.g., with an issuer-specific key). In some embodiments, a token request message may include a flag or other indicator specifying that the message is a token request message.
Kinagi [0069] If the payment credentials are encrypted, the security module 170D-3 may be able to decrypt the encrypted payment credentials (e.g. via an issuer-specific key or merchant-acquirer encryption models). Also, the security module 170D-3 may include keys and algorithms (e.g., DES, TDES, AES) that can be used with the processor 170A to generate transaction specific cryptograms and decrypt such cryptograms. The security module 170D-3 may also be programmed to cause the processor 170A to distribute keys to other entities that may perform such cryptogram encryption/decryption functions.
Kinagi [0083] Encryption keys and/or lookup tables may be used to perform these functions. 
The mobile device of the prior art may generate  verification information (cryptogram or token request), to provide pre-generated verification information  (shared encryption key/issuer-specific key/mobile device identification information (e.g. a phone number or MSISDN));. )
and (ii) the merchant account identifier that was obtained by the merchant device through the short-range wireless communication, 
(Kinagi [0072] In other embodiments, the access data may be transferred from the access device 125 to the mobile device 115 using a wireless connection such as WiFi, Bluetooth, or NRC, or even a contact mode of interaction.
Kinagi [0018] ensuring that the device is in a reasonable proximity to the merchant terminal (e.g., POS terminal)
Kinagi [0036] A “token request message” or “token request” may be an electronic message for requesting a token. In some embodiments, a token request message may include information usable for... a merchant identifier, a cryptogram, and/or any other suitable information.)
receiving, by the mobile device of the user and through another short-range wireless communication, verification information from the merchant device of the merchant, 
(Kinagi [0080] At step S6, after the mobile device 115 receives the token and the cryptogram, the user 110 may interact with the access device 125 using his/her mobile device. For example, the user 110 may tap his/her mobile device 115 to the access device 125 to initiate an NFC connection. In another example, the user 110 may select the access device 125 via the mobile device 115 to establish a short range connection such as a Bluetooth™ connection. In yet another example, the mobile device 115 may generate a unique QR code that encodes the information received from the tokenization computer 170
Kinagi [0072] In other embodiments, the access data may be transferred from the access device 125 to the mobile device 115 using a wireless connection such as WiFi, Bluetooth, or NRC, or even a contact mode of interaction.)
wherein the verification information that is received from the merchant device corresponds to the pre-generated verification information, 
(Kinagi [0006] providing, by the mobile communication device, the token and the cryptogram to the access device, wherein the access device forwards the cryptogram and the token to the server computer, which verifies the cryptogram and processes the token.
Kinagi [0018] One or both of these computers then receives the authorization request message and validates the cryptogram using information in the authorization request message and a shared encryption key.
Kinagi [0036] A “token request message” or “token request” may be an electronic message for requesting a token. In some embodiments, a token request message may include information usable for identifying a payment account or digital wallet, and/or information for generating a token. For example, a token request message may include payment credentials, mobile device identification information (e.g. a phone number or MSISDN), a digital wallet identifier, information identifying a tokenization service provider, a merchant identifier, a cryptogram, and/or any other suitable information. Information included in a token request message can be encrypted (e.g., with an issuer-specific key). In some embodiments, a token request message may include a flag or other indicator specifying that the message is a token request message.
Kinagi [0069] If the payment credentials are encrypted, the security module 170D-3 may be able to decrypt the encrypted payment credentials (e.g. via an issuer-specific key or merchant-acquirer encryption models). Also, the security module 170D-3 may include keys and algorithms (e.g., DES, TDES, AES) that can be used with the processor 170A to generate transaction specific cryptograms and decrypt such cryptograms. The security module 170D-3 may also be programmed to cause the processor 170A to distribute keys to other entities that may perform such cryptogram encryption/decryption functions.
Kinagi [0083] Encryption keys and/or lookup tables may be used to perform these functions. 
The mobile device of the prior art may generate  verification information (cryptogram or token request), to provide pre-generated verification information  (shared encryption key/issuer-specific key/mobile device identification information (e.g. a phone number or MSISDN)); )
and successfully verifying, by the mobile device of the user,  that the verification information that was received from the merchant device through 
(Kinagi [0007] Processing the token may include any suitable activity involving the token. For example, processing the token may involve transmitting a message including the token to another computer so that the computer can verify or determine an underlying identifier associated with the token.)
through the other short-range wireless communication
(Kinagi [0080] At step S6, after the mobile device 115 receives the token and the cryptogram, the user 110 may interact with the access device 125 using his/her mobile device. For example, the user 110 may tap his/her mobile device 115 to the access device 125 to initiate an NFC connection. In another example, the user 110 may select the access device 125 via the mobile device 115 to establish a short range connection such as a Bluetooth™ connection. In yet another example, the mobile device 115 may generate a unique QR code that encodes the information received from the tokenization computer 170
Kinagi [0072] In other embodiments, the access data may be transferred from the access device 125 to the mobile device 115 using a wireless connection such as WiFi, Bluetooth, or NRC, or even a contact mode of interaction.
Kinagi [0053] Other data input elements can include a camera, which can be used to capture a two dimensional code (e.g., a QR code) that is displayed on an access device or other device. Data input/output elements may also be configured to output data (via a speaker, for example).
Kinagi [0057] The digital wallet application 115E-1 may be able to cause the mobile device 115 to transmit the payment token and/or payment credentials in any suitable manner (e.g., NFC, QR code, etc.).)
 is consistent with the pre-generated verification information;
(Kinagi [0007] Processing the token may include any suitable activity involving the token. For example, processing the token may involve transmitting a message including the token to another computer so that the computer can verify or determine an underlying identifier associated with the token.)
identifying, by the mobile device of the user, the merchant account corresponding to the merchant account; and initiating, by the mobile device of the user, the payment to the merchant account
(Kinagi [0018]  a user may capture a Quick Response (QR) code displayed on a merchant POS terminal. The QR code may encode transaction specific information, location information, merchant-related information (e.g., merchant identifier), and any other relevant information. 
Kinagi [0057] The digital wallet application 115E-1 may be able to store and/or access a payment token and/or payment credentials. The digital wallet application 115E-1 may also store an issuer-specific key, or any other suitable encryption means. The digital wallet application 115E-1 may be able to cause the mobile device 115 to transmit the payment token and/or payment credentials in any suitable manner (e.g., NFC, QR code, etc.).)
 Kinagi does not teach wherein the server transmits the verification information that is received from the merchant device to the merchant device upon successful verification of the merchant account identifier by the server; after determining that the merchant account corresponding to the merchant account identifier sent by the merchant device through the short-range wireless communication   is a payment receiving object for performing the payment
Subrahmanyam teaches,
wherein the server transmits the verification information that is received from the merchant device to the merchant device upon successful verification of the merchant account identifier by the server; after determining that the merchant account corresponding to the merchant account identifier sent by the merchant device through the short-range wireless communication   is a payment receiving object for performing the payment
(Subrahmanyam [0106] A merchant account number may be, for example, any number or alpha-numeric characters that identify a particular merchant for purposes of account acceptance, account reconciliation, reporting, or the like.
Subrahmanyam  [0108] Phrases and terms similar to “transaction account” may include any account that may be used to facilitate a financial transaction.
Subrahmanyam  [0027] In various embodiments, issuer server 150 may be configured to receive an authorization request from merchant server 130 to complete a transaction. The authorization request may comprise a digital token and the MID for the merchant. The digital token in the authorization request may comprise a TRID for the merchant and an account identifier for the transaction account of the consumer. The TRID and MID in the authorization request may be a TRID and MID combination. In various embodiments, issuer server 150 may compare the TRID and MID combination in the digital token with TRID and MID combinations stored in issuer server 150. Issuer server 150 may compare the account identifier in the digital token with the account identifiers stored in issuer server 150. In response to the TRID and MID combination in the authorization request matching a TRID and MID combination stored in issuer server 150, and/or the account identifier in the digital token matching an account identifier stored in issuer server 150, issuer server 150 may send an authorization response to merchant server 130 approving the transaction.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the token and cryptogram generation   of Kinagi to incorporate the merchant-specific payment token of Subrahmanyam   “for payment tokens, and more specifically, payment tokens that are merchant-specific..” (Subrahmanyam   [0001]).        The modification would have been obvious, because it is merely applying a known technique (i.e. merchant-specific payment token) to a known concept (i.e. token and cryptogram generation  ) ready for improvement to yield predictable result (i.e. may protect transaction account details by encrypting sensitive information, such as transaction account numbers, to ensure that information passes securely between the customer and the merchant and also between merchant and payment processor. Subrahmanyam   [0016])
Regarding Claim 2, 
Kinagi and Subrahmanyam   teach the computer-implemented method of Claim 1 as described earlier.
Kinagi teaches,
wherein the short- range wireless communication comprises a BLUETOOTH ® LOW ENERGY (BLE) broadcast. (Kinagi [0072] In other embodiments, the access data may be transferred from the access device 125 to the mobile device 115 using a wireless connection such as WiFi, Bluetooth / Kinagi [0080] In another example, the user 110 may select the access device 125 via the mobile device 115 to establish a short range connection such as a Bluetooth™ connection.)
Regarding Claim 3, 
Kinagi and Subrahmanyam   teach the computer-implemented method of Claim 1 as described earlier.
Kinagi teaches,
wherein the pre- generated verification information comprises a numerical value based on a user account corresponding to the mobile device of the user. (Kinagi [0031] A “payment token” may include an identifier for a payment account that is a substitute for an account identifier, such as a primary account number (PAN). For example, a token may include a series of alphanumeric characters that may be used as a substitute for an original account identifier. For example, a token “4900 0000 0000 0001” may be used in place of a PAN “4147 0900 0000 1234.” In some embodiments, a token may be “format preserving” and may have a numeric format that conforms to the account identifiers used in existing transaction processing networks)
Regarding Claim 4, 
Kinagi and Subrahmanyam   teach the computer-implemented method of Claim 1 as described earlier.
Kinagi teaches,
wherein the pre- generated verification information sent by the mobile device of the user comprises a first timestamp. (Kinagi [0023] “Communication device data” may include any suitable data associated with a communication device. Such data may be stored within a communication, and in some cases, it may exist independent of any communication with an access device at a resource provider. Examples of communication device data may include account identifiers stored on the communication device, device identifiers, authentication data relating to authentication processes performed by a communication device (e.g., biometric templates, stored secrets such as passwords, etc.), timestamps created by the communication device, etc.)
Regarding Claim 5, 
Kinagi and Subrahmanyam   teach the computer-implemented method of Claim 4 as described earlier.
Kinagi teaches,
wherein verifying the verification information that was received from the merchant device through the other short-range wireless communication is consistent with the pre-generated verification information comprises: (Kinagi [0072] In other embodiments, the access data may be transferred from the access device 125 to the mobile device 115 using a wireless connection such as WiFi, Bluetooth, or NRC, or even a contact mode of interaction. / Kinagi [0007] Processing the token may include any suitable activity involving the token. For example, processing the token may involve transmitting a message including the token to another computer so that the computer can verify or determine an underlying identifier associated with the token. Processing the token could alternatively include determining the underlying identifier associated with the token and/or performing additional authentication or fraud processing on the token.  / Kinagi [0036] A “token request message” or “token request” may be an electronic message for requesting a token. In some embodiments, a token request message may include information usable for... a merchant identifier, a cryptogram, and/or any other suitable information.)
determining, based on the first timestamp, that the pre-generated verification information has not expired. (Kinagi [0035] A “token expiry date” may refer to the expiration date/time of the token. The token expiry date may be passed among the entities of the tokenization ecosystem during transaction processing to ensure interoperability. The token expiration date may be a numeric value (e.g. a 4-digit numeric value).)
Regarding Claim 6, 
Kinagi and Subrahmanyam   teach the computer-implemented method of Claim 1 as described earlier.
Kinagi teaches,
wherein the merchant account identifier sent by the merchant device comprises a second timestamp. (Kinagi [0076] For example, the token request may include a merchant ID, a transaction amount, location information of the user 110 and/or the resource provider operating the resource provider computer 130, a token request timestamp, and a resource provider (e.g., merchant) initiate timestamp.)
Regarding Claim 7, 
Kinagi and Subrahmanyam   teach the computer-implemented method of Claim 1 as described earlier.
Kinagi teaches,
wherein the verification information is stored within memory of the mobile device of the user. (Kinagi [0056] In some embodiments, the memory 115E may also comprise a secure element, which may store encryption keys, account identifiers, and/or tokens and cryptograms.)
Regarding Claim 8, 
Kinagi and Subrahmanyam   teach the computer-implemented method of Claim 7 as described earlier.
Kinagi teaches,
wherein verifying the verification information that was received from the merchant device through the other short-range wireless communication is consistent with the pre-generated verification information comprises: determining the verification information stored within the memory of the mobile device of the user is consistent with the pre-generated verification information.. (Kinagi [0072] In other embodiments, the access data may be transferred from the access device 125 to the mobile device 115 using a wireless connection such as WiFi, Bluetooth, or NRC, or even a contact mode of interaction. / Kinagi [0007] Processing the token may include any suitable activity involving the token. For example, processing the token may involve transmitting a message including the token to another computer so that the computer can verify or determine an underlying identifier associated with the token. Processing the token could alternatively include determining the underlying identifier associated with the token and/or performing additional authentication or fraud processing on the token.  / Kinagi [0036] A “token request message” or “token request” may be an electronic message for requesting a token. In some embodiments, a token request message may include information usable for... a merchant identifier, a cryptogram, and/or any other suitable information. / Kinagi [0101] Embodiments of the invention have a number of advantages. For example, by providing a cryptogram with embedded information including data from an access device and a communication device, a token that is used with that cryptogram can be verified for its authenticity. Further, because the cryptogram is created using transaction data, the characteristics of the transaction can be verified to ensure that the transaction characteristics were not tampered with by a resource provider. / Kinagi [0056] In some embodiments, the memory 115E may also comprise a secure element, which may store encryption keys, account identifiers, and/or tokens and cryptograms. / Kinagi [Abstract] An access device can provide access device data to a mobile communication device. The communication device generates a token request including the access device data and communication device data and sends the token request to a server computer.)
Claim 9 is rejected on the same basis as Claim 1.
Claim 10 is rejected on the same basis as Claim 2.
Claim 11 is rejected on the same basis as Claim 3.
Claim 12 is rejected on the same basis as Claim 4.
Claim 13 is rejected on the same basis as Claim 5.
Claim 14 is rejected on the same basis as Claim 6.
Claim 15 is rejected on the same basis as Claim 7.
Claim 16 is rejected on the same basis as Claim 8.
Claim 17 is rejected on the same basis as Claim 1.
Claim 18 is rejected on the same basis as Claim 2.
Claim 19 is rejected on the same basis as Claim 3.
Claim 20 is rejected on the same basis as Claim 4.
Claim 21 is rejected on the same basis as Claim 5.
Claim 22 is rejected on the same basis as Claim 6.
Claim 23 is rejected on the same basis as Claim 7.
Claim 24 is rejected on the same basis as Claim 8.
Response to Remarks
Applicant's arguments filed on January 4, 2021  have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Claim Rejections - 35 USC § 101
Applicant's  amendments do not rectify the rejections under 35 USC § 101. 
The rejection under 35 USC § 101 remains.
Response Remarks on Claim Rejections - 35 USC § 102/103
Applicant's  amendments required the application of new/additional prior art. 
New prior art includes: 
Subrahmanyam (“SYSTEMS AND METHODS FOR A MERCHANT-SPECIFIC PAYMENT TOKEN”, U.S. Publication Number: 2017/0357964 A1).
Applicant’s arguments, with respect to the rejection of claims under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration of newly amended claims, a new grounds of rejection is made under 35 USC § 103.




Prior Art Cited But Not Applied

























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lyman (“SYSTEMS AND METHODS FOR ENABLING MOBILE PAYMENTS”, U.S. Publication Number: US 20130110658 A1) proposes payment account information stored in a mobile wallet by a configuration portal server, and payment tokens are transmitted to a mobile device. A payment token may be submitted by the mobile device to a merchant point-of-sale device as part of a transaction..
Kirsch (“METHOD AND SYSTEM FOR DELAYED AUTHORIZATION OF ONLINE TRANSACTIONS”, U.S. Publication Number: US 20120323786 A1) provides determining, using a processor, that an approval is received from all the devices associated with the entity, or that a predetermined time period has expired, and  transmitting an approval of the proposed transaction to a transaction processor. Or, determining, using the processor, (a) that a rejection is received from one or more of the devices associated with the entity; and (b) transmitting a disapproval of the proposed transaction to the transaction processor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.E./Examiner, Art Unit 3697
/HAO FU/Primary Examiner, Art Unit 3697